Citation Nr: 1216676	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a chronic toenail disorder to include onychomycosis and a fungal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California, Regional Office (RO) which, in pertinent part, denied service connection for PTSD, nail fungus, sinusitis, asthma, dermatitis, and eczema.  In January 2010, the Veteran submitted a notice of disagreement (NOD).  In February 2010, the Veteran informed the Department of Veterans Affairs (VA) that she had moved to Texas.  In June 2010, the Veteran informed VA that she had moved to California.  

In April 2011, the RO granted service connection for asthma; assigned a 10 percent evaluation for that disability; effectuated the award as of September 21, 2009; granted service connection for bilateral tinea pedis; assigned a noncompensable evaluation for that disability; and effectuated the award as of March 13, 2009.  In April 2011, the RO issued a statement of the case (SOC) to the Veteran and her accredited representative which addressed the issues of service connection for PTSD, nail fungus, sinusitis, dermatitis, and eczema.  In May 2011, the Veteran submitted a substantive appeal from the denial of service connection for both PTSD and nail fungus.  In January 2012, the Veteran submitted a Motion to Advance on the Docket.  In April 2012, the Board granted the Veteran's motion.  

The Veteran did not submit a substantive appeal from the denial of service connection for sinusitis, dermatitis, and eczema.  Therefore, those issues are not on appeal and will not be addressed below.  

The Board has reframed the issues of service connection for PTSD and nail fungus as service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder and a chronic toenail disorder to include onychomycosis and a fungal disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a chronic toenail disorder to include onychomycosis and a fungal disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In her March 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran sought service connection for left ankle scar residuals.  In November 2009, the Veteran submitted an informal claim for both chronic asbestos exposure residuals and a Gulf War undiagnosed disorder.  A May 2011 written statement from the Veteran may be reasonably construed as an informal claim of entitlement to service connection for a chronic anal disorder.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDING OF FACT

Chronic PTSD and major depressive disorder have been objectively shown to have had their onset secondary to an inservice rape.  



CONCLUSION OF LAW

Chronic PTSD and major depressive disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for chronic PTSD and major depressive disorder.  Such action represents a complete grant of the Veteran's claim.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  If a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997)).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that service connection for chronic PTSD is warranted secondary to a February 14, 1999, inservice rape committed by a fellow sailor while they were on leave.  The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder or other psychiatric abnormalities.  A February 18, 1999, naval treatment record states that the Veteran complained of pelvic pain and difficulty with urination.  An assessment of an "uncomplicated [urinary tract infection]" was advanced.  

In her May 2009 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma (VA Form 21-0781a), the Veteran reported that she had been raped on February 14, 1999, by the serviceman she was dating while they were on leave in Waukegan, Illinois.  

An October 2009 VA treatment record states that the Veteran was diagnosed with PTSD secondary to military sexual trauma (MST).  

A July 2011 written statement from the Veteran's sister indicates that she had visited the Veteran in March 1999.  The Veteran's sister clarified that:

In March 1999, during a visit to her duty station in California, I noticed she stopped caring about her personal appearance and refused to put on makeup or dress up when we went out.  This behavior troubled me because my sister was a professional fashion model before she went into the military.  She always paid close attention and pride in her appearance.  

An October 2011 VA psychiatric evaluation conveys that:

I have reviewed her VA records, her military performance evaluation as well as her military medical records.  She served in the Navy 1998-2002 and in 1999, she has reported being raped while on active duty.  She has consistently reported this to several VA facilities as well as to her family members (see supporting letters provided).  She has also consistently reported that after the rape, there was not a female to do the examination and so she felt uncomfortable proceeding with the exam.  Since the time of the MST, she has had persistent mood symptoms, irritability, insomnia, avoidance, flashbacks, hypervigilance, and a sensation of choking or being held down when trying to sleep.  She has been in treatment at the San Diego VA since 2009, prior to that she was seen at the Portland VA.  At both hospitals, she was diagnosed with PTSD related to her MST as well as depression.  She has received several types of psychotherapy as well as pharmacotherapy.  

There is a documented complaint of pelvic pain at an appointment 2/18/1999 and change in performance functioning received in July 1999.  

Based on my professional opinion, it is more likely than not that her current PTSD as well as her recurrent major depressive disorder are related to the MST that occurred while she was on active duty in 1999.  I recommended service connection for both conditions.   

Initially, the Board finds that the Veteran's statements as to her inservice February 14, 1999, rape to be credible and corroborated by the February 1999 service treatment record reflecting treatment for pelvic complaints and her sister's June 2011 report of the Veteran's behavior in March 1999.  C.F.R. § 3.304(f) (2011); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  No competent medical professional has found that the Veteran's subjective history was unreliable.  

The objective clinical documentation of record reflects that the Veteran has been repeatedly diagnosed by her treating VA physicians with chronic PTSD and major depressive disorder secondary to her inservice 1999 rape.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD and major depressive disorder.  


ORDER

Service connection for chronic PTSD with major depressive disorder is granted.  


REMAND

The Veteran asserts that service connection for a chronic toenail fungal infection is warranted as the claimed disorder originated during active service.  In a May 2011 written statement, the Veteran advanced that she incurred chronic toenail fungus during her inservice rape when the assailant "pushed a straight pin under my toenail until I passed out."  

The report of an October 2009 VA examination for compensation purposes states that the Veteran was observed to have discolored toenails of the fourth and fifth toes, bilaterally.  The Veteran was diagnosed with "onychomycosis, apparently recovered, with no apparent current activity."  The examiner advanced no opinion as to the etiology of the Veteran's onychomycosis.  The Board is unable to discern whether the Veteran was specifically diagnosed with either chronic onychomycosis or chronic residuals thereof.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further evaluation is necessary to resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of her claimed chronic toenail fungal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic toenail disorder is diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that any identified chronic toenail disorder had its onset during active service; is etiologically related to the Veteran's reported inservice toenail trauma; or otherwise originated during active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


